DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application Number 14/834,629, filed on August 25, 2015.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on February 4, 2020 (2) have been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 2, 4-7, 9, 11-15, 18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sekine et al (U.S. Patent Publication 2016/0282588).
With respect to independent claim 1, Sekine et al teaches an optical photographing lens assembly comprising five lens elements (page 1, paragraph [0002] and Figure 15), the five lens elements being, in order from an object side to an image side: a first lens element (Figure 15, element L1), a second lens element (Figure 15, element L2), a third lens element (Figure 15, element L3), a fourth lens element (Figure 15, element L4) and a fifth lens element (Figure 15, element L5); wherein each of the five lens elements has an object-side surface facing towards the object side and an image-side surface facing towards the image-side;  wherein the first lens element has positive refractive power (page 16, Table 8, focal length data for lens 1); the object-side surface of the second lens element is convex in a paraxial region thereof (page 15, Table 8, data for Surface 4); the object-side surface of the third lens element is convex in a paraxial region thereof (page 15, Table 8, data for Surface 6), and the image-side surface of the third lens element is concave in a paraxial region thereof (page 15, Table 8, data for Surface 7); the fourth lens element has negative refractive power (page 16, Table 8, focal length data for lens 4), and the image-side surface of the fourth lens element is concave in a paraxial region thereof (page 15, Table 8, data for Surface 9), the fifth lens element has positive refractive power (page 16, Table 8, focal length data for lens 5), and the image-side surface of the fifth lens element is convex in a paraxial region thereof (page 15, Table 8, data for Surface 11); a central thickness of the first lens element is a maximum among central thicknesses of the five lens elements (page 15, Table 8, wherein distance d1 is greater than d4, d6, d8 or dd10); and further satisfying the 
With regard to dependent claim 2, Sekine et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical photographing lens wherein the third lens element has a negative refractive power (page 16, Table 8, focal length data for f3).
With regard to dependent claim 5, Sekine et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical photographing lens satisfying the conditional expression 0.45 < CT4/CT5 ≤ 0.79, as defined (page 16, Table 8, data for d8 and d10).
With regard to dependent claim 6, Sekine et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical photographing lens wherein at least one of the object-side surface and the image-side surface of the fifth lens element is aspheric (page 5, paragraph [0094], lines 5-6 and 13) satisfying the conditional expression T23/T34 ≤ 0.23, as defined (page 16, Table 8, data for d5 and d7).
With regard to dependent claim 7, Sekine et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical photographing lens satisfying the conditional expression f1/f3 ≤ -0.22, as defined (page 16, Table 8, data for f1 and f3).
With regard to dependent claim 9, Sekine et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical photographing lens satisfying the conditional expressions T12 < T34 (page 15, 
With regard to dependent claim 12, Sekine et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical photographing lens comprising an aperture stop (Figure 15, element ST), wherein there is an air space in a paraxial region between each of adjacent lens elements of the five lens elements (Figure 15 and page 15, Table 8, data for d2+d3, d5, d7 and d9) satisfying the conditional expression 0.60 < SD/TD < 1.2, as defined (page 16, Table 8, distance data).
With regard to dependent claim 13, Sekine et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches an image capturing device, comprising such an optical photographing lens and an image sensor, wherein the  image sensor is disposed on an image surface of the optical photographing lens assembly (page 26, paragraphs [0185]-[0187]).
With regard to dependent claim 14, Sekine et al teaches all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 13, and further teaches an electronic device, comprising such an image capturing device (page 26, paragraphs [0185]-[0187]).
With respect to independent claim 15, Sekine et al teaches an optical photographing lens assembly comprising five lens elements (page 1, paragraph [0002] and Figure 15), the five lens elements being, in order from an object side to an image side: a first lens element (Figure 15, element L1), a second lens element (Figure 15, element L2), a third lens element (Figure 15, element L3), a fourth lens element (Figure 15, element L4) and a fifth lens element (Figure 15, element L5); wherein each of the five lens elements has an object-side surface facing towards the 
With regard to dependent claim 18, Sekine et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 15, and further teaches such an optical photographing lens wherein the five lens elements are made of plastic material (page 6, paragraph [0097]); the optical photographing lens assembly further comprises and aperture stop (Figure 15, element ST), there is not lens element located between the aperture stop and the first lens element (Figure 15).
With regard to dependent claim 20, Sekine et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 15, and further teaches such an optical photographing lens satisfying the conditional expression T23/T34 ≤ 0.41, as defined (page 16, Table 8, data for d5 and d7).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being obvious over Sekine et al (U.S. Patent Publication 2016/0282588), as applied to claim 1 above, and further in view of Hsu et al (U.S. Patent Publication 2012/0287515).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
With regard to dependent claim 3, although Sekine et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, Sekine et al fails to teach such an optical photographing lens wherein the image-side surface of the fourth lens element comprises at least one convex shape in an off-axis region thereof (i.e., an inflection point).  In a related endeavor Hsu et al teaches an optical photographing (page 1, paragraph [0003]) comprising five lenses (Figure 1A), wherein the fourth lens has at least one inflection point formed on the object side surface or the image side surface, thereof (page 2, .
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Claim 4 is rejected under 35 U.S.C. 103 as being obvious over Sekine et al (U.S. Patent Publication 2016/0282588), as applied to claim 1 above, and further in view of Huang et al (U.S. Patent Publication 2012/0194726).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
With regard to dependent claim 4, although Sekine et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, Sekine et al fails to teach such an optical photographing lens wherein the object-side surface of the fifth .
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Claim 16 is rejected under 35 U.S.C. 103 as being obvious over Sekine et al (U.S. Patent Publication 2016/0282588), as applied to claim 15 above, and further in view of Hsu et al (U.S. Patent Publication 2012/0287515).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.



Allowable Subject Matter
Claims 21-26 are allowed.
Claims 10, 11, 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper.
With regard to independent claim 21, although the prior art teaches	an optical photographing lens assembly comprising five lens elements, the five lens elements being, in order from an object side to an image side: a first lens element, a second lens element, a third lens element, a fourth lens element and a fifth lens element; wherein each of the five lens elements has an object-side surface facing towards the object side and an image-side surface facing towards the image-side; wherein the first lens element has positive refractive power; the object-side surface of the third lens element is convex in a paraxial region thereof, and the image-side surface of the third lens element is concave in a paraxial region thereof; the fourth lens element has negative refractive power, and the image-side surface of the fourth lens element is concave in a paraxial region thereof, the fifth lens element has positive refractive power, and the image-side surface of the fifth lens element is convex in a paraxial region thereof; a central thickness of the first lens element is a maximum among central thicknesses of the five lens elements; the prior art fails to teach such an optical photographing lens simultaneously satisfying 
With regard to dependent claims 22-26, claims 22-26are allowable as they depend, directly or indirectly, from independent claim 21 and therefore inherit all of the limitations of the claim from which they depend.
With regard to dependent claims 8, 10 and 11, although the prior art teaches an optical photographing lens assembly comprising five lens elements, the five lens elements being, in order from an object side to an image side: a first lens element, a second lens element, a third lens element, a fourth lens element and a fifth lens element; wherein each of the five lens elements has an object-side surface facing towards the object side and an image-side surface facing towards the image-side; wherein the first lens element has positive refractive power; the object-side surface of the second lens element is convex in a paraxial region thereof; the object-side surface of the third lens element is convex in a paraxial region thereof, and the image-side surface of the third lens element is concave in a paraxial region thereof; the fourth lens element has negative refractive power, and the image-side surface of the fourth lens element is concave in a paraxial region thereof, the fifth lens element has positive refractive power, and the image-side surface of the fifth lens element is convex in a paraxial region thereof; a central thickness of the first lens element is a maximum among central thicknesses of the five lens elements; and further satisfying the conditional expressions: 0.45 < CT4/CT5 < 2.0; f1/f3 < 0.65; and T45 < T34, as defined, the prior art fails to teach such an optical photographing lens simultaneously satisfying the conditional expression: -1.0 < (R7+R8)/(R7-R8) < 1.0, as defined and claimed in dependent claim 8; R1 < R2 and 0.20 < tan(2xHFOV) ≤ 0.60, as defined and claimed in dependent claim 10; or BL/TD < 0.50, as defined and claimed in dependent claim 11.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sano (U.S. Patent Publication 2013/0120858), Tsai et al (U.S. Patent Publication 2013/0033762), Tsai et al (U.S. Patent Publication 2015/0002728), Chae (U.S. Patent Publication 2015/0277083), Jung (U.S. Patent Publication 2016/0025953) and Chen (U.S. Patent .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325. The examiner can normally be reached M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DARRYL J COLLINS/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
09 March 2022